Citation Nr: 1301315	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-18 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from September 1968 to April 1970.  His military occupational specialty (MOS) was military policeman.  The Board notes that VA has included a listing of duty MOS noise exposure as part of its M21-1MR.  The information relates that a military policeman has a probability of moderate noise exposure just based on the MOS.  See M21-1MR, Part III, Subpart iv, 4.B.12.c.

The Veteran's DD 214 reflects that he served in Vietnam from January 1969 to April 1970.  The actual entry provides a date of January 1968, however, this is clearly in error as the Veteran's period of service did not begin until September 1968.  Moreover, the January 1969 to April 1970 period comports with the calculation for the Veteran's overseas service.

The Veteran submitted his claim for service connection for bilateral hearing loss and tinnitus in February 2008.  He submitted a copy of a private audiogram at that time.  The audiogram demonstrated a hearing loss for VA purposes under 38 C.F.R. § 3.385 (2012).  This was based on the results of audiometric testing as no speech recognition scores were provided.

The Veteran's service treatment records (STRs) were obtained.  They are negative for evidence of hearing loss or tinnitus.  His April 1970 separation physical examination included only a whispered voice test which is not considered a reliable basis for determining hearing status.  

VA treatment records for the period from January 2008 to February 2008 were obtained.  The Veteran was seen for an audiology consult in February 2008.  The examiner noted that the Veteran had provided a copy of the private audiogram submitted with his claim.  The private audiogram was from his employer.  The Veteran reported he received annual employee hearing tests and the latest test had had showed bilateral hearing loss.  The Veteran was seeking an evaluation of his hearing.  The entry noted noise exposure in service as a military policeman, occupational noise after service and some recreational noise exposure.

The Veteran did undergo audiometric testing but the results were not included in the clinical entry.  The examiner noted that the results were available in VA electronic records (a system not accessible by the Board).  The Veteran was said to have speech recognition scores of 88 percent in the right ear and 76 percent in the left ear.  The examiner said the audiometric test results reflected asymmetrical results, much like the private audiogram, and the Veteran would be referred for an ear, nose and throat (ENT) consult.  No additional VA records were obtained.  The Board notes that no additional medical records are located in Virtual VA.  

Additional records were obtained from what appears to be the Veteran's employer.  Audiograms from 2003 to 2007 were provided.  

The Veteran's claim was denied in May 2008.  The RO determined that there was no evidence of hearing loss in service as per the service treatment records (STRs).  The RO also said there was no evidence of traumatic noise exposure in service.  In addition, the rating decision stated that there was no scientific evidence to support a delayed onset of noise induced hearing loss.  The Veteran was not afforded a VA examination.

The Veteran submitted his notice of disagreement in June 2008.  He maintained that he had noise exposure in service.  He said he was constantly exposed to loud artillery and gunfire while in the Army in Vietnam.  He said he was not exposed to any unusually loud environmental or industrial noise hazards since service.  

The Veteran perfected his appeal in May 2009.  He repeated his previous assertions regarding noise exposure in service and the lack thereof after service.  He also said that the VA audiologist that evaluated him felt that his hearing loss and tinnitus was a result of noise exposure in Vietnam

At his hearing the Veteran identified a specific two-week period where he was subjected to shelling.  He testified that he had ringing in his ears for some time after that.  He related that he continued to experience the ringing, more in his left ear.  He also said that his hearing had deteriorated since then.

The Board finds that a remand for an examination and medical opinion is required in this case.  VA has accepted that the Veteran's MOS relates a probable moderate noise exposure during service just based on the MOS and not considering any additional noise exposure as related by the Veteran.  He did not receive audiometric testing on his discharge, only the whispered voice test.  The Veteran has submitted evidence of a current hearing loss disability and of having tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claimed disabilities since service.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

Whether the Veteran responds to the above request, the RO should seek out additional VA treatment records in light of the February 2008 entry that noted the Veteran was referred for further evaluation at the VA medical center.  

2.  The Veteran should be afforded an audiology examination to assess his claim for service connection for hearing loss and tinnitus.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

The examiner is advised that VA has incorporated noise exposure listings by MOS for the respective branches of the Armed Forces.  In that regard, the Veteran's MOS as a military policeman is listed has having a moderate noise exposure based on normal duties.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss and tinnitus are related to his military service.  A complete rationale for all conclusions must be included in the report provided.  Any medical record reviewed and relied on by the examiner must be included in the claims folder.  

If the examiner determines that he/she cannot provide an opinion on the issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The RO should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.)  

3.  After the requested examination has been completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


